Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 1  
	The scope of the phrase “an opening extending along a vertical axis of the belt adapter” is unclear, noting that it is unclear whether this requires that the opening be at the top and extend downwardly therefrom, if it encompasses an opening in a front surface (e.g. a circular opening on a front or side will extend along both vertical and horizontal axes of an object), if it requires an opening that has a larger vertical component than horizontal component, or if it has some other scope. It is noted that at its broadest interpretation all openings in an object extend along a vertical axis as all openings will have some portion that extends in that direction, but this interpretation renders the limitation meaningless and so is unreasonably broad, but it is unclear how narrowly would be the broadest reasonable interpretation in light of the specification. It is noted that the particular structure that makes up the invention is not at issue, only the scope of the claim language and what other structures it could encompass.
	It is unclear whether the phrase “is movably guided along the vertical axis of the belt adapter” requires that the movement be solely along that axis or if it encompasses movement along that axis and other axes (e.g. pivoting movement).
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 1-3, 6-7, and 10  
	The scope of the phrase “along the vertical axis of the belt adapter” is unclear, noting that “along” has many different meanings ranging from coextensive with, to parallel to, to passing through
With Respect to Claim 3  
	The phrase “the securing element is laterally guided 20between two guide bars” is unclear in scope, noting that the inventive guide bars guide the securing element vertically rather than laterally (as they prevent lateral movement and only allow vertical movement, they guide it vertically). It is further unclear how broadly or narrowly the term “along” should be interpreted, noting that “along” has a large number of broad meanings (e.g. including through, on, beside, over, or parallel to) and it is unclear which meaning is the broadest reasonable interpretation. 
It is further unclear whether the guide bars must guide the securing element or if it is sufficient for the securing element to be laterally guided by other structures as long as some of its movement is between the guide bars.
 The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 10
	Claim 10 recites “wherein” but this phrase does not make a proper sentence with the rest of the claim. For the purposes of Examination on the merits, Examiner takes “wherein” to mean “comprising” as that appears to be the intent.
It is further unclear whether the guide bars must guide the securing element or if it is sufficient for the securing element to be laterally guided by other structures as long as some of its movement is between the guide bars.
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 13  
The phrase "hook-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "- like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). For clarity, it is unclear how much a structure must resemble a hook to be considered “hook-like”.
The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 2, 4-9, 11-12, and 14-16  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #6,286,737 to Whitley (Whitley). Whitley discloses:
With Respect to Claim 1  
For clarity, there are multiple embodiments of Whitley which meet the claim language, and this rejection will generally reference parts of each embodiment separately, but if only one embodiment is referenced, the rejection encompasses corresponding/equivalent parts of the other embodiment. 
A belt adapter for attaching an object to a belt, the belt adapter comprising a holding 5system (16 and related structure) for attaching the belt adapter to the belt, an opening (64 and 66) extending along a vertical axis of the belt adapter, through which opening a carrier element (11 or 51) of the object is insertable into the belt adapter, and a securing element (29 or alternately 75 in combination with 74 and related structure) which is movable between an unlocked position, in which the carrier element is insertable into and removed from the belt adapter (FIG. 1), and a locked position for securely holding the carrier element inserted into the belt adapter in a locked 10position (FIG. 2), wherein the securing element is designed to receive at least part of the carrier element and is movably guided along the vertical axis of the belt adapter between the unlocked position and the locked position in which the carrier element inserted into the belt adapter is securely held in the locked position (Col. 4 lines 52-67 or Col. 6 lines 23-42).  
With Respect to Claim 2  
The belt adapter according to claim 1, wherein the securing element comprises a receiver (recess 36) extending along the vertical axis of the belt adapter for receiving at least part of the carrier element inserted into the belt adapter.  
With Respect to Claim 3  
The belt adapter according to claim 1, wherein the securing element is laterally guided 20between two guide bars extending along the vertical axis of the belt adapter and/or rests at least in part against the two guide bars (FIG. 15 shows the guide bars forming stops 83).  
With Respect to Claim 4  
The belt adapter according to claim 3, wherein the securing element has at least one catch lug (41 or 82) at least on one side facing the guide bars and wherein at least one of the guide bars 25has a stop element (42 or 83) for releasably engaging the securing element in the locked position.  
With Respect to Claim 5  
The belt adapter according to claim 1, wherein a first actuating element (30 or 70) is actuatable in the direction of the vertical axis of the belt adapter and which is designed to disengage the securing element which is engaged in the locked position.  
With Respect to Claim 6  
The belt adapter according to claim 5, wherein the first actuating element comprises two guide elements (34 or 84) extending along the vertical axis of the belt adapter, the securing element being movably guided between the guide elements, and/or rests at least in part against the guide elements (FIG. 2 shows the securing element movably guided between the guide elements, see also description that 34/84 pushes the base of the securing elements inward in order to release them).  
With Respect to Claim 7  
The belt adapter according to claim 1, wherein the securing element is guided between two guide bars (FIG. 15 shows the guide bars forming stops 83) extending along the vertical axis of the belt adapter and has at least one catch lug (41 or 82)  for releasably engaging the securing element in the locked position with at least one stop 5element (42 or 83) of one of the guide bars, and wherein the belt adapter comprises a first actuating element (30 or 70) with two guide elements (34 or 84) extending along the vertical axis of the belt adapter, with the guide elements being designed to disengage the securing element engaged in the locked position on actuation of the first actuating element.  
With Respect to Claim 9  
The belt adapter according to claim 1, wherein a first spring element (89) is connected to 15the securing element and counteracts a movement of the securing element from the unlocked position into the locked position.  
With Respect to Claim 10  
The belt adapter according to claim 1, wherein a case shell with the opening (noting panel and sidewalls around the opening) and a case cover (noting wall opposite the opening including the guide bars) which is connected to the case shell, the case cover comprising two guide bars 20extending along the vertical axis of the belt adapter, between which the securing element is movably guided and/or rests at least in part against the guide bars (for clarity, although Whitley does not specify details of construction such as whether or not the structure is separable along the dotted line or monolithically formed, the claim language does not require that the case shell and case cover be separable and so encompasses the Whitley structure in either case).
With Respect to Claim 13  
The belt adapter according to claim 1, wherein the opening and/or a receiving means of the securing element is designed for, respectively, inserting and receiving a carrier element designed in the shape of a hook or a hook-like element (capable of this use with an appropriately shaped lug; alternately the lug shown in FIG. 16 is hook-like to the extent claimed).  
With Respect to Claim 14  
The belt adapter according to claim 1, wherein an insertion region surrounds the opening and slopes downwardly in the direction of the opening (FIG. 1, 6, or 15 show this).  
With Respect to Claim 15  
The belt adapter according to claim 3, wherein the securing element has at least one catch lug (41 or 82) on both sides facing the guide bars, and wherein both guide bars have a stop element (42 or 83) 10for releasably engaging the securing element in the locked position.  
With Respect to Claim 16  
A holding system, comprising the belt adapter according to claim 1 and a carrier element (11 or 51) which is disposed on an object which is to be attached to the belt and/or the belt adapter, wherein the securing element can be moved by the carrier element inserted into the 15belt adapter from the unlocked position into the locked position and wherein the object is a tool, a tool bag, or a tool holder (disclosed attachment to a mobile phone which is a tool to the extent claimed).
Claims 1-3, 5, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #10,292,459 to Lau (Lau).
With Respect to Claim 1  
Lau discloses a belt adapter for attaching an object to a belt, the belt adapter comprising a holding 5system (through holes 111 and screw/rivets/pliable ties or any other known securing means are disclosed) for attaching the belt adapter to the belt, an opening (130-132 and open area behind 133) extending along a vertical axis of the belt adapter, through which opening a carrier element (202 although noting it is only functionally recited) of the object is insertable into the belt adapter, and a securing element (500) which is movable between an unlocked position (FIGS. 1a and 4c or alternately when the spring 400 is fully extended upwardly), in which the carrier element is insertable into and removed from the belt adapter, and a locked position for securely holding the carrier element inserted into the belt adapter in a locked 10position (FIG. 4a-b), wherein the securing element is designed to receive at least part of the carrier element and is movably guided along the vertical axis of the belt adapter between the unlocked position and the locked position in which the carrier element inserted into the belt adapter is securely held in the locked position.
With Respect to Claim 2  
The belt adapter according to claim 1, wherein the securing element comprises a receiver (receiver between 502 and 503) extending along the vertical axis of the belt adapter for receiving at least part of the carrier element inserted into the belt adapter (capable of this use, see e.g. FIG. 4b).  
With Respect to Claim 3  
The belt adapter according to claim 1, wherein the securing element is laterally guided 20between two guide bars (700, FIG. 9) extending along the vertical axis of the belt adapter and/or rests at least in part against the two guide bars (it is Examiner’s position that the cutout 800 being guided between them when unlocked is sufficient to meet the claim language or alternately when unlocked and the securing element is lifted it rests at least in part against the two guide bars as they are a mating structure and no spacing is shown between them in FIG. 10).  
With Respect to Claim 5  
The belt adapter according to claim 1, wherein a first actuating element (140) is actuatable in the direction of the vertical axis of the belt adapter and which is designed to disengage the securing element which is engaged in the locked position (i.e. lifting upwardly on 30 actuates 140 upwardly which lifts the securing element 500).  
With Respect to Claim 13  
The belt adapter according to claim 1, wherein the opening and/or a receiving means of the securing element is designed for, respectively, inserting and receiving a carrier element designed in the shape of a hook or a hook-like element (inasmuch as it is capable of this use, e.g. it could secure a closed carabiner or similar gated hook structure, or a hook having an upper and/or rear ring section shaped like the rear of 30).  
With Respect to Claim 14  
The belt adapter according to claim 1, wherein an insertion region surrounds the opening and slopes downwardly in the direction of the opening (noting upper portion of slot with downwardly curved upper sides and/or the tapered slope downwardly into 132).  
With Respect to Claim 16  
A holding system, comprising the belt adapter according to claim 1 and a carrier element which is disposed on an object which is to be attached to the belt and/or the belt adapter, wherein the securing element can be moved by the carrier element inserted into the 15belt adapter from the unlocked position into the locked position and wherein the object is a tool, a tool bag, or a tool holder (disclosed use is a water bottle which is a tool, or a pouch which is a tool bag to the extent broadly claimed).
Claims 1-2, 9, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #5,347,693 to Otrusina (Otrusina). Otrusina discloses:
With Respect to Claim 1  
A belt adapter for attaching an object to a belt, the belt adapter comprising a holding 5system (116) for attaching the belt adapter to the belt, an opening (77-78 and/or 82) extending along a vertical axis of the belt adapter, through which opening a carrier element (66-68, though noting it is only functionally recited) of the object is insertable into the belt adapter, and a securing element (90) which is movable between an unlocked position, in which the carrier element is insertable into and removed from the belt adapter (see FIG. 8), and a locked position for securely holding the carrier element inserted into the belt adapter in a locked 10position (FIG. 10), wherein the securing element is designed to receive at least part of the carrier element (noting arcuate surface 98 that receives an upper portion of the carrier element) and is movably guided along the vertical axis of the belt adapter between the unlocked position and the locked position in which the carrier element inserted into the belt adapter is securely held in the locked position (FIGS. 8-11 show this motion which is along the vertical axis to the extent broadly claimed within Examiner’s best understanding of the intended scope of that term, noting that the vertical axis can be taken to extend in the direction of movement of the securing element or alternately if the vertical axis were taken to be in the direction of e.g. arrow 66 in FIG. 11 the securing element still moves along that axis to the extent claimed as it moves “in a line next to something long” (ALONG | definition in the Cambridge English Dictionary, definition B1, retrieved 9/12/2022) or “moving on or beside a line” (ALONG (adverb, preposition) American English definition and synonyms | Macmillan Dictionary, definition 1, retrieved 9/12/2022)).  
With Respect to Claim 2  
The belt adapter according to claim 1, wherein the securing element comprises a receiver (noting arcuate surface 98 forms a receiver) extending along the vertical axis of the belt adapter (along to the extent broadly claimed within Examiner’s best understanding of the intended scope of that term) for receiving at least part of the carrier element inserted into the belt adapter (FIG. 10).  
With Respect to Claim 9  
The belt adapter according to claim 1, wherein a first spring element (93) is connected to 15the securing element and counteracts a movement of the securing element from the unlocked position into the locked position (i.e. to move from the unlocked position into the locked position, the securing element must first be moved against the force of the spring, which is sufficient to meet the claim language).  
With Respect to Claim 13  
The belt adapter according to claim 1, wherein the opening and/or a receiving means of the securing element is designed for, respectively, inserting and receiving a carrier element designed in the shape of a hook or a hook-like element (inasmuch as it is capable of this use; alternately, it is noted that the carrier element disclosed is in the shape of a hook or a hook-like element to the extent broadly claimed, e.g. the front plate hooks over 78).  
With Respect to Claim 14  
5		
The belt adapter according to claim 1, wherein an insertion region surrounds the opening and slopes downwardly in the direction of the opening (see 89, FIGS. 9-11).  
With Respect to Claim 16  
A holding system, comprising the belt adapter according to claim 1 and a carrier element which is disposed on an object which is to be attached to the belt and/or the belt adapter, wherein the securing element can be moved by the carrier element inserted into the 15belt adapter from the unlocked position into the locked position, and wherein the object is a tool, a tool bag, or a tool holder (the radio pager 20 disclosed is a tool to the extent broadly claimed).
Claims 1-3, 10, 13-14, and 16 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #6,786,372 to Enkerlin (Enkerlin). Enkerlin discloses:
With Respect to Claim 1  
A belt adapter for attaching an object to a belt, the belt adapter comprising a holding 5system (16 and related structure) for attaching the belt adapter to the belt, an opening (24, 48) extending along a vertical axis of the belt adapter, through which opening a carrier element (25, 46, though noting it is only functionally recited) of the object is insertable into the belt adapter, and a securing element (28) which is movable between an unlocked position, in which the carrier element is insertable into and removed from the belt adapter (FIG. 7), and a locked position for securely holding the carrier element inserted into the belt adapter in a locked 10position (FIG. 5), wherein the securing element is designed to receive at least part of the carrier element and is movably guided along the vertical axis of the belt adapter between the unlocked position and the locked position in which the carrier element inserted into the belt adapter is securely held in the locked position (it pivots between the positions and it pivots along as the pivoting motion is “through, on, beside, over, or parallel to the length direction of” (Along Definition & Meaning | Dictionary.com, retrieved 9/13/2022)).   
With Respect to Claim 2  
The belt adapter according to claim 1, wherein the securing element comprises a receiver (55) extending along the vertical axis of the belt adapter for receiving at least part of the carrier element inserted into the belt adapter (FIG. 5).  
With Respect to Claim 3  
The belt adapter according to claim 1, wherein the securing element is laterally guided 20between two guide bars (the post 62 and the side projections improperly labelled as 58 are guide bars to the extent broadly claimed; alternately the raised peripheral rim 30 is a guide bar to the extent broadly claimed) extending along the vertical axis of the belt adapter (“along” to the extent broadly claimed within Examiner’s best understanding of the intended meaning of that term) and/or rests at least in part against the two guide bars.  
With Respect to Claim 10  
The belt adapter according to claim 1, wherein a case shell (22) with the opening and a case cover (18) which is connected to the case shell, the case cover comprising two guide bars (the post 62 and the side projections improperly labelled as 58 are guide bars to the extent broadly claimed; alternately the raised peripheral rim 30 is a guide bar to the extent broadly claimed) 20extending along the vertical axis of the belt adapter, between which the securing element is movably guided  (“along” to the extent broadly claimed within Examiner’s best understanding of the intended meaning of that term) and/or rests at least in part against the guide bars.  
With Respect to Claim 13  
The belt adapter according to claim 1, wherein the opening and/or a receiving means of the securing element is designed for, respectively, inserting and receiving a carrier element designed in the shape of a hook or a hook-like element (inasmuch as it is capable of this use; alternately, it is noted that the carrier element disclosed is in the shape of a hook or a hook-like element to the extent broadly claimed, e.g. the enlarged front section hooks over the bottom and/or sides of 48).  
With Respect to Claim 14  
The belt adapter according to claim 1, wherein an insertion region surrounds the opening and slopes downwardly in the direction of the opening (FIG. 4 shows this).  
With Respect to Claim 16  
A holding system, comprising the belt adapter according to claim 1 and a carrier element (25, 46) which is disposed on an object which is to be attached to the belt and/or the belt adapter, wherein the securing element can be moved by the carrier element inserted into the 15belt adapter from the unlocked position into the locked position and wherein the object is a tool, a tool bag, or a tool holder (cell phone, handheld PC, or pager are a tool to the extent claimed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,286,737 to Whitley (Whitley).
With Respect to Claims 3-4  
	As an alternative to the rejection of these claims above under 35 USC 102, with respect to the FIG. 1-4 embodiment, although Examiner maintains that the disclosure of the FIG. 15 embodiment to form the ramped structures as bars spaced from the outer wall indicates that the FIG. 1-4 embodiment is also formed in this fashion, to the extent that it is not explicitly shown or stated and it could be argued that they might be formed in some other fashion, it would clearly have been obvious to form the FIG. 1-4 embodiment’s guide structures/ramps forming stops 42 as bars as taught by the FIG. 15 embodiment, as a mere selection of an art appropriate formation method and/or for the obvious benefits of this formation (e.g. reducing weight and saving on materials cost relative to forming the entire structure as part of a thick wall).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,286,737 to Whitley (Whitley) as applied to claim 1 above, and further in view of U.S. Patent #6,786,372 to Enkerlin (Enkerlin).
With Respect to Claim 10  
	As an alternative to the rejection above under 35 USC 102 using Whitley alone, although Examiner maintains that the disclosure of Whitley is sufficient to meet the claim language, in the interests of advancing prosecution Enkerlin discloses forming a similar case with a case shell with the opening and a case cover which is connected to the case shell, the case cover comprising two guide bars/structures which guide the securing element.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Enkerlin to form the Whitley structure as a two part structure with the case shell having the opening and the case cover having the guide bars, in order to allow for separation of the parts for replacement/repair/cleaning, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 3-4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #5,347,693 to Otrusina (Otrusina) as applied to claim 1 above, and further in view of U.S. Patent #6,006,969 to Kim (Kim).
With Respect to Claim 3  
The belt adapter according to claim 1, and wherein the securing element is laterally guided along the vertical guide and/or rests at least in part against a guide structure (noting the surfaces of the central plate section that it extends between); but does not disclose wherein the securing element is laterally guided 20between two guide bars extending along the vertical axis of the belt adapter and/or rests at least in part against the two guide bars.  
	However, Kim discloses forming a similar front receiver structure out of a unitary structure rather than multiple plates attached together (see e.g. FIGS. 1-3) and the use of guide bars extending along a vertical axis of the receiver to laterally guide an object slidably attached between the guide bars (see e.g. FIGS. 1, 4, and 4B which show protruding ribs/bars with sliding structures between them, e.g. guide seat 28 or the upper guides/ribs above it in FIG. 4B).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kim, to replace at least the central plate structure with protrusions/ribs on the front or rear plate, in order to reduce weight and save on materials cost (i.e. this provides more open spaces which uses less material), as a mere substitution of one art known formation method for another, and/or as doing so constitutes at most merely making integral (i.e. combining the central plate with the front or rear plate) which does not patentably distinguish over the prior art (MPEP 2144.04) and a mere change in shape (i.e. replacing solid structures with hollow areas and ribs/protrusions) which does not patentably distinguish over the prior art (MPEP 2144.04)
With Respect to Claim 4 
The belt adapter according to claim 3, wherein the securing element has at least one catch lug (noting upper section including portion of 97 that mates with stop 86B) at least on one side facing the guide bars and wherein at least one of the guide bars 25has a stop element (noting portion forming 86b which will be a stop element on the guide bar as part of the combination with Kim) for releasably engaging the securing element in the locked position (it will do so with an appropriate carrier element, noting that the drawings are not assumed to be to scale and also that some spacing is shown around the carrier element in FIG. 10, it is Examiner’s position that an appropriately sized carrier element will fit tightly such that it contacts 98 while 97 contacts 86b).  
With Respect to Claim 10  
The belt adapter according to claim 1, wherein a case shell with the opening (35) and a case cover (40 in combination with 32 formed as 32 with protrusions instead of a full plate 40) which is connected to the case shell, the case cover comprising two guide bars (guide bars per Kim) 20extending along the vertical axis of the belt adapter (to the extent claimed), between which the securing element is movably guided and/or rests at least in part against the guide bars.  
With Respect to Claim 15  
The belt adapter according to claim 3, and one catch lug and stop element as claimed (see the rejection of claim 4 above for details), but does not disclose wherein the securing element has at least one catch lug on both sides facing the guide bars, and wherein both guide bars have a stop element 10for releasably engaging the securing element in the locked position.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to add a second catch element and stop lug to the opposite side of the securing element and its corresponding guide bar, in order to secure both sides equally, to better guide and stop the structure at the desired point, and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. Patent #6,286,737 to Whitley (Whitley), U.S. Patent #10,292,459 to Lau (Lau), U.S. Patent #5,347,693 to Otrusina (Otrusina) or U.S. Patent #6,786,372 to Enkerlin (Enkerlin) as applied to claim 1 above, and further in view of U.S. Patent #7,971,762 to Clifton (Clifton).
With Respect to Claim 11  
The belt adapter according to claim 1, but does not disclose wherein the holding system for attaching the belt adapter to the belt comprises a holding flap which is swivel-hinged to the belt adapter, in 25particular a holding flap which is swivel-hinged to a case cover and/or a case shell of the belt adapter, the holding flap being securely held in an attachment position provided for attaching the belt adapter to the belt.  
However, Clifton discloses a holding system for attaching a belt adapter to a belt comprising a holding flap (14) which is swivel-hinged (via 12) to the belt adapter (13), in 25particular a holding flap which is swivel-hinged to a case cover and/or a case shell of the belt adapter (13 is a case shell to the extent broadly claimed as it is capable of forming an end shell of an appropriate attached object), the holding flap being securely held in an attachment position provided for attaching the belt adapter to the belt (FIGS. 17-18 and description).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Clifton, to replace the belt attachment mechanism of Otrusina or Enkerlin with the Clifton belt attachment structure, in order to allow for easier attachment and detachment of the belt adapter (relative to the loop of Otrusina), to securely lock the loop in the closed position (relative to the Enkerlin clip), for the other benefits disclosed by Clifton for its structure, and/or as a mere substitution of one art known belt attachment mechanism for another.
With Respect to Claim 12  
The belt adapter according to claim 11, wherein the belt adapter comprises at least one 30catch element (58) for engaging the holding flap in the attachment position and a second actuating element (end of 62) disposed on a bottom face of the belt adapter, which is connected to the at least one catch element and/or which comprises the at least one catch element (FIG. 18).  
Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over either U.S. Patent #6,286,737 to Whitley (Whitley), U.S. Patent #10,292,459 to Lau (Lau), U.S. Patent #5,347,693 to Otrusina (Otrusina) or U.S. Patent #6,786,372 to Enkerlin (Enkerlin) as applied to claim 1 above, in view of official notice.
With Respect to Claim 16  
As an alternative to the rejection of claim 16 above under 35 USC 102 using Otrusina, Examiner takes official notice that it is known in the art to attach tool bags/holders or tools (e.g. hammers, wrenches or the like) using similar releasable attachment mechanisms, and so it would have been obvious to use one of these as the attached object of Otrusina or the other prior art references, in order to attach such a tool or tool bag/holder to a belt and/or as a mere selection of an art appropriate object to use the attachment structure with.
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art references do not disclose the guide elements rests against one of the guide bars and wherein the guide elements push the guide bars apart as recited in claim 8 in combination with the other claimed subject matter; although it would be possible to modify the Whitley structure to have the guide bars move to hold the securing element in place rather than the securing element move to latch onto the guide bars and further modify the actuator to move the guide bars, there is insufficient motivation to make this modification as it provides no particular benefit and would require significant structural reconfiguration, additionally noting that the securing element is flexible/resilient while the body is not disclosed as being so. 
It is noted that the mere fact that all individual aspects (e.g. general knowledge of latching mechanisms where the latching structures are on the body rather than the inserted element) were individually known in the art “is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). ‘‘‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006))”(MPEP 2143.01(IV)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734